*533MEMO OPINION
PER CURIAM:
Original proceeding.
Petitioner moves this Court to dismiss an escape charge pending against him in Powell County District Court.
The escape is admitted by the petitioner but it is his contention that since he was given punishment by the Institution Disciplinary Committee for leaving the prison grounds he should not be subject to prosecution in the court.
These are two different matters, the disciplinary punishment meted out by the Committee is for violation of a prison rule requiring inmates of the prison to remain within the prison grounds; the charge of escape is for a violation of a state statute creating punishment for those who commit that crime.
There exists here no cruel, unusual, arbitrary or capricious punishment, as contended by the petitioner and the relief sought is denied and this proceeding is dismissed.